United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.T., Appellant
and
DEPARTMENT OF THE NAVY, MARINE
CORPS INSTALLATIONS EAST,
Camp Lejeune, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Daniel F. Read, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1102
Issued: January 8, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On April 30, 2020 appellant, through counsel, filed a timely appeal from a November 4,
2019 merit decision and a February 27, 2020 nonmerit decision of the Office of Workers’
Compensation Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act2

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.3
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish a back
condition causally related to the accepted September 20, 2017 employment incident; and
(2) whether OWCP properly denied appellant’s request for reconsideration of the merits of her
claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On October 19, 2017 appellant, then a 51-year-old motor vehicle operator, filed a traumatic
injury claim (Form CA-1) alleging that on September 20, 2017 she sustained a back injury when
she lifted tires of all sizes out of a truck and rolled them to a contractor’s trailer while in the
performance of duty. She did not stop work.
In an October 5, 2017 medical note, Sean Carroll, a physician assistant, diagnosed lumbar
intervertebral disc degeneration based on lumbar spine x-rays.
In an October 5, 2017 medical report, Dr. Raymond Bradley, a Board-certified orthopedic
surgeon, diagnosed sciatica, lumbar intervertebral disc degeneration, and right hip trochanteric
bursitis based on lumbar spine and sacrum x-rays. He ordered injections for appellant’s lumbar
spine and right hip.
In an October 12, 2017 medical report, Mr. Carroll again diagnosed lumbar intervertebral
disc degeneration.
An October 16, 2017 electromyography (EMG) scan revealed a radiculopathic process
affecting the left and right lower lumbar spinal root levels at L4/5-S1, as well as acute axonal
denervation.
By decision dated November 29, 2017, OWCP denied appellant’s traumatic injury claim,
finding that the medical evidence of record was insufficient to establish that her diagnosed
conditions were causally related to the accepted September 20, 2017 employment incident.

3
The Board notes that, following the February 27, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.
4

Docket No. 19-0140 (issued March 23, 2019).

2

On December 12, 2017 appellant requested a review of the written record before a
representative of OWCP’s Branch of Hearings and Review.
A December 4, 2017 lumbar spine magnetic resonance imaging (MRI) scan demonstrated
asymmetric right-sided disc bulge at L4-5 resulting in moderate right lateral recess stenosis and
impingement of the right L5 nerve root.
In a January 11, 2018 letter, Dr. Mark C. Held, a Board-certified neurosurgeon, indicated
that appellant experienced an acute onset of pain while lifting a tire. Based on the MRI scan of
her lumbar spine, he diagnosed right-sided paracentral disc protrusion at L4-5, minus the right L5
nerve root. Dr. Held recommended that appellant undergo L4-5 lumbar discectomy. In a
February 22, 2018 letter, he indicated that she could return to work with restrictions.
By decision dated May 8, 2018, a hearing representative affirmed the November 29, 2017
decision.
On October 24, 2018 appellant appealed to the Board. By decision dated May 23, 2019,
the Board affirmed OWCP’s May 8, 2018 decision, finding that appellant had not met her burden
of proof to establish a diagnosed condition causally related to the accepted employment incident.
On September 25, 2019 appellant, through counsel, requested reconsideration and
submitted additional medical evidence.
OWCP received a July 19, 2018 letter from Dr. Held who noted that appellant experienced
increasing pain in her right lower extremity. In a September 28, 2018 letter, Dr. Held indicated
that injections failed to provide her any lasting relief. In a November 13, 2018 letter, he noted that
appellant sustained burns on her lower extremities since her last visit, but that her examination
results were unchanged.
On November 18, 2018 Dr. Held noted that appellant experienced an acute onset of pain
when she was lifting a tire at work in September 2017. He indicated that she did not have any
problem prior to the accepted work incident. Dr. Held, however, noted that appellant recalled that
she experienced an acute onset of left-sided low back symptoms years ago while washing her dog
in the sink. He also indicated that appellant underwent no prior spine surgery.
On November 19, 2018 appellant underwent right an L4-5 spine surgery performed by
Dr. Held. Dr. Held diagnosed lumbar radiculopathy and disc protrusion.
In a November 30, 2018 letter, Dr. Held noted that appellant still experienced a fair amount
of pain in her lower extremity after the lumbar spine surgery. He recommended physical therapy.
Dr. Held, in a March 14, 2019 letter, indicated that appellant continued to have right lower
extremity pain, but had no new numbness or weakness. He reported that she could walk with a
reasonably normal gait and was able to get up on her heels and toes.
In a May 10, 2019 letter, Dr. Held noted that appellant continued to experience pain in her
right buttock. He later reiterated, in an August 20, 2019 letter, that appellant experienced an acute
onset of pain in her back and leg after lifting a tire at work in September 2017. Dr. Held diagnosed
3

a right side disc protrusion and opined that bending and lifting a tire could certainly put appellant
at an increased risk to have an acute onset of lumbar issues. He further explained that
flexing/bending increases pressure on the anterior lumbar disc, which would potentially increase
risk for a disc extrusion/protrusion.
In a September 24, 2019 letter, Dr. Held opined that the employment incident in
September 2017 probably caused appellant’s lumbar disc protrusion when she was lifting an
unexpectedly heavy truck tire weighing approximately 130 pounds.
Appellant, in an undated statement, reiterated her account of the accepted September 20,
2017 employment incident. She summarized the history of her medical treatment and repeated
that she did not have prior injuries to her back or any part of her body while at work.
By decision dated November 4, 2019, OWCP denied modification of its prior decision.
On January 22, 2020 appellant, through counsel, requested reconsideration. Counsel
argued that OWCP erroneously applied the law when it found that Dr. Held’s September 24, 2019
opinion was equivocal.
By decision dated February 27, 2020, OWCP denied appellant’s request for
reconsideration of the merits of her claim.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,6 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.7 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.8
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the

5

Supra note 2.

6

F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
7

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
8
P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).

4

time and place, and in the manner alleged. Second component is whether the employment incident
caused a personal injury and can be established only by medical evidence.9
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence.10 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee.11
ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for decision.
In support of her claim, appellant has submitted a series of medical reports and opinion
letters from her attending physician, Dr. Held. Dr. Held noted his review of the medical record
and appellant’s history of the accepted September 20, 2017 employment incident. He has provided
a consistent opinion that appellant’s diagnosed back condition was causally related to the accepted
incident that occurred when she lifted a 130-pound tire while performing her employment duties.
In an August 20, 2019 letter, Dr. Held reiterated the history of injury and diagnosed a right side
disc protrusion and opined that bending and lifting of a tire was a physical act that could cause
appellant’s diagnosed condition. His pathophysiological explanation demonstrated how the
accepted act of flexing and bending, while lifting a heavy object, increases pressure on the anterior
lumbar disc, which would potentially increase risk for a disc extrusion or protrusion. In a
supplemental letter dated September 24, 2019, Dr. Held again explained the mechanism of how
appellant’s lifting and bending while manipulating a heavy tire placed internal forces in the spine
sufficient to result in disc herniations or protrusions.
Dr. Held is a Board-certified physician who is qualified in his field of medicine to render
rationalized opinions on the issue of causal relationship and he has explained that the mechanism
of appellant’s traumatic injury supports the diagnosis and the need for treatment which he has
provided. Although his opinion is insufficiently rationalized to establish causal relationship, it
does raise an uncontroverted inference regarding causal relationship between the diagnosed
condition and the accepted employment incident sufficient to require OWCP to further
development the medical evidence in the claim.12

9

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
10

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019);
Robert G. Morris, 48 ECAB 238 (1996).
11

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
12

See E.G., Docket No. 19-1296 (issued December 19, 2019); John J. Carlone, supra note 9

5

Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. The claimant has the burden of proof to establish entitlement to compensation and OWCP
shares responsibility in the development of the evidence to see that justice is done.13
The case shall therefore be remanded for OWCP to refer appellant to a specialist in the
appropriate field of medicine, along with the case record and a statement of accepted facts. Its
referral physician shall provide a well-rationalized opinion as to whether her diagnosed back
condition is causally related to the accepted September 20, 2017 employment incident. If the
physician opines that the diagnosed conditions are not causally related to the employment incident,
he or she must explain with rationale how or why their opinion differs from that articulated by
Dr. Held. After such further development of the case record as OWCP deems necessary, it shall
issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for a decision.14
ORDER
IT IS HEREBY ORDERED THAT the February 27, 2020 and November 4, 2019
decisions of the Office of Workers’ Compensation Programs are set aside and the case is remanded
for further proceedings consistent with this decision of the Board.
Issued: January 8, 2021
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

13

See A.J., Docket No. 18-0905 (issued December 10, 2018); William J. Cantrell, 34 ECAB 1233, 1237 (1983);
Gertrude E. Evans, 26 ECAB 195 (1974).
14

In light of the Board’s disposition of issue 1, issue 2 is rendered moot.

6

